877 F.2d 889
50 Fair Empl.Prac.Cas.  600
Roosevelt POSEY, Plaintiff-Appellant,v.DEPARTMENT OF the NAVY, John F. Lehman, Secretary,Defendants-Appellees.
No. 88-8869Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
July 17, 1989.

Michael C. Daniel, Asst. U.S. Atty., Macon, Ga., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Georgia.
Before TJOFLAT, HILL and JOHNSON, Circuit Judges.
PER CURIAM:


1
The decision appealed from is AFFIRMED for the reasons stated in the Order by the Honorable Wilbur D. Owens, Jr., United States District Judge, filed on October 18, 1988, in the Middle District of Georgia, Athens Division.  Posey v. Webb, 697 F.Supp. 1218 (M.D.Ga.1988).


2
AFFIRMED.